              In the United States Court of Federal Claims
                                            No. 21-1309

                                        (Filed: July 8, 2021)

                                                )
 22ND CENTURY TECHNOLOGIES,                     )
 INC.,                                          )
                                                )
                 Plaintiff,                     )
                                                )
         v.                                     )
                                                )
 UNITED STATES,                                 )
                                                )
                 Defendant,                     )
         and                                    )
                                                )
 MEDICAL SCIENCE &                              )
 COMPUTING LLC, KELLY                           )
 SERVICES, INC., and GAP                        )
 SOLUTIONS, INC.                                )
                                                )
                 Defendant-Intervenors.         )


                                     ORDER OF DISMISSAL

        Pending before the court in this post-award bid protest is a joint stipulation of dismissal
filed by the United States and plaintiff. See ECF No. 48. Plaintiff filed the present action
protesting the award of indefinite-delivery, indefinite-quantity contracts to four offerors but not
plaintiff. Contract awardees Medical Science & Computing LLC, Kelly Services, Inc., and Gap
Solutions, Inc. subsequently intervened. The case was stayed upon the government’s notice of
corrective action. After reevaluating plaintiff’s technical proposal, the government awarded
plaintiff a contract.

        Subsequently, today, July 8, 2021, the government and plaintiff filed a stipulation of
dismissal pursuant to Rule 41(a)(1)(A)(ii) of the Rules of the Court of Federal Claims. Rule
41(a)(1)(A) states that “the plaintiff may dismiss an action without a court order by filing . . . a
stipulation of dismissal signed by all parties who have appeared.” The stipulation of dismissal
was not signed by the defendant-intervenors as required by Rule 41(a)(1)(A).

        The court, however, finds that dismissal is proper under Rule 41(a)(2). Therefore, the
case shall be DISMISSED with prejudice. The clerk is directed to enter judgment in accordance
with this disposition.
No costs.

It is so ORDERED.
                    s/ Charles F. Lettow
                    Charles F. Lettow
                    Senior Judge




                       2
